Citation Nr: 1214919	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-17 273	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Propriety of the reduction of the 40 percent evaluation for mechanical lower back strain to 20 percent.

2.  Entitlement to a compensable evaluation for residuals of right thumb fracture.

3.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities prior to February 23, 2009.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

On March 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in May 2011, the Veteran, through his representative, withdrew his request for a hearing before the Board "since a favorable decision was made by the VA in March."  He added, "Please remove his case from the docket."  See May 24, 2011, letter.  In March 2012, the Board sought clarification from the Veteran's representative as to whether the Veteran wanted to withdraw his appeal on all issues or only a specific issue or issues.  See letter.  In a March 2012 letter, received at the Board on March 20, 2012, the Veteran's representative wrote, "Please be advised that the [V]eteran withdraws his pending appeal in its entirety."  See letter.  As a result of this clarification, the Board finds the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


